                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-07355-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETTLEMENT
                                  10

                                  11     AN PHUONG, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           The Court having been informed that the parties have settled the dispute between them, all

                                  14   previously scheduled deadlines and appearances are VACATED.

                                  15          On or before May 21, 2019, plaintiff Scott Johnson and defendants Lorraine Tamayo and

                                  16   Enrique Olmos Tejeda shall file a stipulated dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(ii).

                                  17   Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by notice if

                                  18   the defendant has not filed an answer or motion for summary judgment, or (ii) by stipulation

                                  19   signed by all parties who have appeared. Because Ms. Tamayo and Mr. Tejeda have filed an

                                  20   answer, they and Mr. Johnson must file a stipulated dismissal pursuant to Rule 41(a)(1)(ii).

                                  21          On or before May 21, 2019, Mr. Johnson shall file a voluntary dismissal of his claims

                                  22   against defendant An Phuong, LLC (“An Phuong”) pursuant to Fed. R. Civ. P. 41(a)(1)(i). Rule

                                  23   41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by notice if the

                                  24   defendants have not filed an answer or motion for summary judgment, or (ii) by stipulation signed

                                  25   by all parties who have appeared. Because An Phuong has not yet appeared or responded to the

                                  26   complaint, Mr. Johnson must file a notice of dismissal pursuant to Rule 41(a)(1)(i).

                                  27          If dismissals are not filed by the specified date, then the parties shall appear in Courtroom

                                  28   2, Fifth Floor, 280 South First Street, California on June 4, 2019, 10:00 a.m. and show cause, if
                                   1   any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a). Additionally, the

                                   2   parties shall file a statement in response to this Order to Show Cause no later than May 28, 2019

                                   3   advising as to (1) the status of their activities in finalizing settlement; and (2) how much additional

                                   4   time, if any, is requested to finalize the settlement and file the dismissal. If a dismissal is filed as

                                   5   ordered, the Order to Show Cause hearing will be automatically vacated and the parties need not

                                   6   file a statement in response to this Order.

                                   7           IT IS SO ORDERED.

                                   8   Dated: March 22, 2019

                                   9

                                  10
                                                                                                       VIRGINIA K. DEMARCHI
                                  11                                                                   United States Magistrate Judge
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
